DETAILED ACTION
Summary 
This Office Action is responsive to amendment filed 06/27/2022.
Claims 1, 2, 5, and 6 have been amended and claims 7-8 newly added.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 06/27/2022, with respect to the prior art have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. In particular, the prior art fails to teach or fairly suggest the amended limitations requiring the multiple partial code images to be captured in one capturing cycle by the image capturing unit.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an information code reading system comprising each of the following limitations”
An information code display device; and
An information code reading device, wherein
The information code display device includes: A partial code image generation unit configured to generate, corresponding to an information code to be displayed, multiple partial code images that are different from one another, a code area of the information code to be displayed including multiple cells and each of the cells being included in at least one of the multiple partial code images, each partial code image being generated by removing a part of the cells from the code area, and the parts of the cells being removed being different from one another among the multiple partial code images; and a display unit configured to display the multiple partial code images generated by the partial code image generation unit on a display screen in a cyclic manner with the code area as a reference, and
The information code reading device includes: an image capturing unit capturing, as an information code, the multiple partial code images cyclically displayed on the display screen in an overlapped manner, an exposure time of the image capturing unit being set to be longer than a cycle of cyclic display of the multiple partial codes images so that the multiple partial code images captured in one capturing cycle by the image capturing unit connected together constitute the information code; and a decoding unit decoding the information code captured by the image capturing unit.
Regarding independent claim 5:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an information code reading system comprising each of the following limitations:
an information code display device, and -3-Application No. 17/406,725 an information code reading device, wherein the information code display device includes: a similar code image generation unit configured to generate multiple similar code images that are different from one another, a cell arrangement structure of each of the multiple similar codes in the generated multiple similar code images being the same as a cell arrangement structure of a code area of an information code to be displayed, and a dark color cell having a first brightness and a light color cell having a second brightness being generated and arranged so that a brightness of an area of one of the similar code images is different from that of another of the similar code images; and a display unit configured to display the multiple similar code images generated by the similar code image generation unit on a display screen in a cyclic manner with the code area as a reference, wherein, among entire cells configuring each of the multiple similar codes corresponding to the multiple similar code images, a cell corresponding to a position of a dark color cell of the information code to be displayed is defined as a dark color forming cell and a cell corresponding to a position of a light color cell of the information code to be displayed is defined as a light color forming cell, in the multiple similar codes, for the dark color forming cells located at a same position relative to the code area, a quantity of the similar codes in which the dark color cells having the first brightness are generated is greater than a quantity of the similar codes in which the light color cells having the second brightness are generated, and -4-Application No. 17/406,725 in the multiple similar codes, for the light color forming cells located at a same position relative to the code area, a quantity of the similar codes in which the light color cells having the second brightness are generated is greater than a quantity of the similar codes in which the dark color cells having the first brightness are generated, and the information code reading device includes: an image capturing unit capturing, as an information code, an image of the display screen with an exposure time set to be longer than a cycle of cyclic display of the multiple similar code images; and a decoding unit decoding the information code captured by the image capturing unit.
Regarding independent claim 6:
The prior art of record fails to teach of fairly suggest, either singularly or in combination thereof, a n information code reading system comprising each of the following limitations:
an information code display device; and an information code reading device, wherein the information code display device includes: a processor configured to generate, corresponding to a target information code, multiple partial code images that are different from one another, wherein a code area of the target information code including multiple cells and each of the cells being included in at least one of the multiple partial code images, each partial code image being generated by removing a part of the cells from the code area, and the parts of the cells being removed being different from one another among the multiple partial code images; and a display configured to display the generated multiple partial code images on a screen of the display in a cyclic manner with the code area as a reference, and -5-Application No. 17/406,725 the information code reading device includes a processor configured to: capture, as a target information code, the multiple partial code images displayed on the screen of the display in an overlapped manner,  an exposure time being set to be longer than a cycle of cyclic display of the multiple partial code images so that the multiple partial code images captured in one capturing cycle connected together constitute the target information code; and decode the captured multiple partial code images and read information about the target information code.
Regarding independent claim 7:
The prior art of record fails to teach of fairly suggest, either singularly or in combination thereof, a n information code reading system comprising each of the following limitations:
an information code display device; and an information code reading device, wherein: the information code display device includes: a partial code image generation unit configured to generate, corresponding to an information code to be displayed, multiple partial code images that are different from one another, a code area of the information code to be displayed including multiple cells and each of the cells being included in at least one of the multiple partial code images, each partial code image being generated by removing a part of the cells from the code area, and the parts of the cells being removed being different from one another among the multiple partial code images; and a display unit configured to display the multiple partial code images generated by the partial code image generation unit on a display screen in a cyclic manner with the code area as a reference; the information code reading device includes: -6-Application No. 17/406,725 an image capturing unit capturing, as an information code, an image of the display screen with an exposure time set to be longer than a cycle of cyclic display of the multiple partial code images; and a decoding unit decoding the information code captured by the image capturing unit; the partial code image generation unit generates the multiple partial code images different from one another by including a cell of a predetermined range of the information code to be displayed in two or more of the multiple partial code images; and the information code reading device further includes: a brightness calculation unit configured to calculate a brightness of the information code captured by the image capturing unit in units of cells; an acquisition unit configured to acquire information related to the cell of the predetermined range; and an authentication unit configured to authenticate, based on the brightness calculated by the brightness calculation unit and the information related to the cell of the predetermined range acquired by the acquisition unit, the information code captured by the image capturing unit.
Claims 2-4 and 8 depend from claim 1 and 7, respectively, and are therefore allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/Primary Examiner, Art Unit 2876